 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         BRENDAN DUNN,                                CASE NO. C18-0257JLR

11                              Plaintiff,              MINUTE ORDER AMENDING
                  v.                                    PRETRIAL DEADLINES
12
           CITY OF SEATTLE, et al.,
13
                                Defendants.
14

15         The following minute order is made by the direction of the court, the Honorable

16   James L. Robart:

17         On October 3, 2019, the court advanced the pretrial conference in this case to

18   Wednesday, November 13, 2019 at 9:00 a.m. (See 10/3/19 Dkt. Entry.) Due to the

19   change in the pretrial conference date, the court ORDERS that the following deadlines set

20   by the court’s scheduling order (Dkt. # 20) and by Western District of Washington Local

21   Civil Rules 16 and 32 are amended as follows:

22


     MINUTE ORDER - 1
 1               Event                 Prior Deadline              New Deadline
     Plaintiffs’ LCR 16(h)        See Local Rules W.D.        October 18, 2019
 2   Pretrial Statement           Wash. LCR 16(h)
     Defendants’ LCR 16(i)        See Local Rules W.D.        October 28, 2019
 3   Pretrial Statement           Wash. LCR 16(i)
     Parties’ LCR 16(k)           See Local Rules W.D.        November 4, 2019
 4   Conference                   Wash. LCR 16(k)
     Pretrial Order               November 21, 2019           November 12, 2019 by
 5                                                            12:00 p.m.
     Deposition Designations      November 13, 2019           November 15, 2019
 6   Due to Court

 7
          Filed and entered this 7th day of October, 2019.
 8

 9                                            WILLIAM M. MCCOOL
                                              Clerk of Court
10
                                              s/ Ashleigh Drecktrah
11                                            Deputy Clerk

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
